Citation Nr: 1528838	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-28 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial compensable evaluation for bilateral pes planus, prior to March 24, 2011.

3.  Entitlement to a disability evaluation in excess of 10 percent for bilateral pes planus, beginning March 24, 2011, and prior to January 2, 2013.

4.  Entitlement to a disability evaluation in excess of 50 percent on an extraschedular basis for bilateral pes planus, with associated plantar fasciitis, beginning January 2, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to October 2006, with approximately seven months of inactive service prior thereto.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was originally with the RO in Atlanta, Georgia, and has now been transferred to the RO in Roanoke, Virginia.

The issues of entitlement to service connection for a bilateral shin disability, a bilateral hip disability, and a low back disability, as secondary to bilateral pes planus, were first raised by the record in the Veteran's February 2008 notice of disagreement, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a right shoulder disability is addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  Prior to March 24, 2011, the Veteran's bilateral pes planus was manifested by localized, aching pain and fatigue, which was elicited by physical activity and relieved by rest and corrective footwear.

2.  Beginning March 24, 2011, and prior to January 2, 2013, the Veteran's bilateral pes planus was manifested by pain, swelling, stiffness, fatigability, weakness, and lack of endurance on the arches of the feet when standing or walking; bilateral inward bowing of the Achilles tendon; evidence of pain in the arches of the feet accentuated on use and manipulation; and abnormal weight bearing as evidenced by unusual shoe pattern.

3.  Beginning January 2, 2013, the Veteran's bilateral pes planus with associated plantar fasciitis has been manifested by pain accentuated on use and manipulation; characteristic callosities; extreme tenderness of the plantar surface of both feet; decreased longitudinal arch height on weight-bearing; weight-bearing line over or medial to the great toes; inward bowing of the Achilles tendon; and objective evidence of marked pronation.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for bilateral pes planus, prior to March 24, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276.

2.  The criteria for a 30 percent disability rating for bilateral pes planus, beginning March 24, 2011, and prior to January 2, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276.

3.  The criteria for a disability rating in excess of 50 percent for bilateral pes planus, with associated plantar fasciitis, beginning January 2, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran's claim of entitlement to an increased evaluation for bilateral pes planus arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the July 2006, March 2011, and January 2013 examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the claimed disability.  Id.  Additionally, the Veteran testified at a hearing before the Board in August 2012.

In October 2012, the Board remanded the Veteran's claim to obtain all outstanding VA medical records relating to his bilateral pes planus and to afford him a new VA examination.  The RO obtained all outstanding VA medical treatment records and afforded the Veteran a new VA foot examination in January 2013.  The VA examiner was specifically instructed to comment the presence or absence of specific symptoms and manifestations of the Veteran's bilateral pes planus and to state whether his disability was moderate, severe, or pronounced.  A review of the January 2013 VA foot examination reveals the VA examiner complied with the Board's detailed remand instructions and addressed all of the requested information.  

In a July 2011 statement, the Veteran alleged the March 2011 VA examiner did not perform any tests that evaluated how his feet responded to long durations of standing or walking.  The Veteran felt the examination did nothing more than verify the presence or absence of his bilateral pes planus.  Essentially, it appears the Veteran felt his bilateral pes planus should have been evaluated during a flare-up.  While the Board has considered this argument, the Court of Appeals for Veterans Claims has held that a new VA examination to evaluate disability at the time of inflammation is not required where the disability does not impact a Veteran's earning capacity and where the worsened condition lasts a short period of time.  Voerth v. West, 13 Vet. App. 117, 122-23 (1999); cf. Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  No evidence has been presented that the Veteran's bilateral pes planus has negatively affected his earning capacity; although the Veteran has claimed that his job as a security manager requires him to be on his feet and make rounds, which causes pain, he has never alleged that his disability has caused him to miss work or even limited his work duties.  Further, the Veteran has not alleged that his described periods of flare-ups have lasted for extended periods of time, as he has specifically alleged that his disability is exacerbated by standing or walking.  Accordingly, the Board finds that all VA examinations of record, to include the March 2011 VA examination, are adequate for evaluating the Veteran's disability and that an examination during a flare-up is not required.

Accordingly, Board finds the RO substantially complied with its October 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 556 U.S. 369 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Service connection for bilateral pes planus was granted in a rating decision dated March 2007, and a noncompensable rating was assigned, effective from October 23, 2006.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  By a rating decision dated June 2011, the Veteran's disability rating was increased to 10 percent disabling, effective March 24, 2011.  In a February 2013 rating decision, the Veteran's service-connected bilateral pes planus was recharacterized to add plantar fasciitis as an associated disorder, and the disability rating was increased to the maximum schedular 50 percent rating, effective January 2, 2013.  See id.  The Veteran perfected his appeal, seeking higher initial evaluations, specifically asserting that a rating in excess of 50 percent on an extraschedular basis was warranted.

The Veteran's bilateral pes planus has been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which specifically contemplates the rating criteria for acquired flatfoot.  A noncompensable rating is appropriate when symptoms are mild and relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent evaluation is warranted for moderate bilateral or unilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  Id.  A 30 percent rating is applicable when there is severe bilateral, or 20 percent for severe unilateral, flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A 50 percent rating is warranted when there is pronounced bilateral, or 30 percent for pronounced unilateral, flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances.  Id.  The 50 percent rating is the highest disability rating assignable under the provisions of Diagnostic Code 5276.

Prior to March 24, 2011

At the Veteran's May 2006 separation examination, bilateral pes planus was first diagnosed and in his May 2006 report of medical history, the Veteran indicated he had pain in the arches of his feet.

At his July 2006 pre-discharge examination, the examiner diagnosed bilateral pes planus and documented that the Veteran had been experiencing constant, localized, aching pain in his feet for the past three months.  The Veteran reported that pain was elicited by physical activity and relieved by rest and that when his feet were painful he was able to function without medicine.  At rest, he reported he did not have any pain, weakness, stiffness, swelling, or fatigue; while standing or walking, he reported he experienced pain, swelling, stiffness, and fatigue.  On physical examination, the examiner found no tenderness, weakness, edema, atrophy, or disturbed circulation in either foot.  There was no malalignment or tenderness to palpation on the plantar surface bilaterally.  Hallux rigidus, hallux valgus, pes cavus, hammer toes, and Morton's Metatarsalgia were not present.  Right and left Achilles tendons revealed good alignment and the examiner found the Veteran did not have any limitations with standing or walking.  The Veteran wore corrective shoe wear, which relieved pain and symptoms.  The examiner determined that the Veteran's bilateral pes planus did not cause any functional impairment.

In a February 2008 notice of disagreement, the Veteran indicated his bilateral pes planus caused pain in his shins, hips, and lower back and that he was only comfortable lying down.  There is no evidence of record that the Veteran sought any medical treatment for his bilateral pes planus during this time period.

In light of the aforementioned July 2006 VA examination report, as well as the Veteran's statements, the evidence reflects the Veteran's bilateral pes planus disability was of, at most, moderate severity prior to March 24, 2011, which is contemplated by a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran did not experience pain when at rest, but did report pain elicited by standing or walking.  The record does not demonstrate that the Veteran's disability approximates the degree of severity contemplated by the higher 30 and 50 percent disability ratings under Diagnostic Code 5276 for bilateral flatfoot.  38 C.F.R. § 4.7 (2014).  Although the Veteran experienced pain on use of his feet, the pain was not "accentuated" by use, as he did not report experiencing any pain while at rest.  While he reported swelling on use, examination did not reveal objective evidence of swelling.  Moreover, there was no objective evidence during this period of marked deformity, such as pronation or abduction, extreme tenderness of the plantar surfaces, characteristic callosities, or marked inward displacement and severe spasm of the tendo Achillis on manipulation.  Additionally, the Veteran indicated that orthopedic corrective shoe wear improved his symptoms.  Accordingly, a rating of 10 percent, but no more, is warranted for the Veteran's service-connected bilateral pes planus prior to March 24, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence of record shows no distinct time period prior to March 24, 2011, during which manifestations of the Veteran's service-connected bilateral pes planus varied to such an extent that a rating less than or in excess of the 10 percent assigned herein would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Consideration has also been given to the potential application of the various provisions of the Rating Schedule, whether or not they were raised by the Veteran, to determine if a rating in excess of the 10 percent assigned herein would be warranted under a different diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of bilateral week feet, claw feet, metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones, loss of use of either foot, or other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5284 (2014).

As the preponderance of evidence is against a disability rating in excess of the 10 percent assigned herein prior to March 24, 2011, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Beginning March 24, 2011, and Prior to January 2, 2013

At his March 24, 2011, VA examination, the Veteran reported treating his foot pain with one Aleve tablet daily and indicated that it did not help much.  He continued to wear arch supports in his shoes.  The Veteran reported he was limited to standing for 15 to 30 minutes and that he was able to walk more than a quarter of a mile, but less than a mile.  He reported experiencing pain on the arches of his feet while standing, walking, and at rest.  While standing and walking, he indicated he experienced swelling, stiffness, and fatigability all over his feet and weakness and lack of endurance on the arches of his feet.  The Veteran denied flare-ups of foot joint disease and did not use assistive aids or devices, but did report using inserts and supports in his shoes regularly.  On examination, there was abnormal weight bearing, as evidenced by unusual shoe wear pattern; an arch was present on non-weight bearing and was absent on weight bearing.  The location of the weight bearing line was over the great toe bilaterally.  The examiner noted tenderness in the arches of both feet when palpated and documented that the Veteran "winced slightly."  There was no objective evidence of malalignment, pronation, pain on manipulation, swelling, instability, weakness, or painful motion in either foot.  X-rays of the feet were within normal limits.  There was bilateral inward bowing of the Achilles' tendon but no marked inward displacement and severe spasm.  X-rays were normal and did not reveal any evidence of degenerative arthritis.  The examiner found no significant effects on the Veteran's general occupational functioning and noted that the Veteran did not miss any days from work due to his service-connected foot disorder in the past year.  However, the examiner indicated that the Veteran's service-connected flatfeet had "some" impact on his ability to work, because as a security manager he was required to make rounds and was on his feet during the day.

At his August 2012 hearing before the Board, the Veteran testified that he believed higher disability ratings were warranted for his service-connected bilateral pes planus.  He indicated that when he walked or tried to run, his toes turned in and made it more difficult to ambulate.  He reported calluses and dry areas, with more buildup on his heels and big toes.  The Veteran testified that his feet began to hurt after standing for approximately five minutes and that when he became fatigued, pain radiated up his legs into his knees and hips.

There is no evidence of record that the Veteran sought any medical treatment for his bilateral pes planus during this time period.

Beginning March 24, 2011, and prior to January 2, 2013, the Board finds the Veteran's bilateral pes planus was severe based on characteristic callosities and accentuated pain on use and manipulation, warranting a 30 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The criteria for the next higher and maximum schedular 50 percent rating for pronounced bilateral pes planus were not met during this period.  While the May 2011 VA examiner did note tenderness on the plantar surfaces of the feet, and the Veteran "winced slightly" upon palpation, there was no indication the tenderness was "extreme."  Moreover, there was no evidence of marked pronation.  Although the Veteran did display inward displacement of the tendo Achillis, there were no severe spasms on manipulation, as required by the conjunctive "and" in the maximum 50 percent rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also Melson v. Derwinski, 1 Vet. App. 334 (1991); cf. Johnson v. Brown, 7 Vet. App. 95 (1994).  Further, there is no indication that the Veteran's orthopedic shoe inserts did not improve his symptoms; in fact, the Veteran reported he "regularly" wore shoe inserts, which he presumably would not have done if they had no effect on improving his disability.  Accordingly, a rating of 30 percent, but no more, is warranted for the Veteran's service-connected bilateral pes planus beginning March 24, 2011, and prior to January 2, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The evidence of record shows no distinct time period beginning March 24, 2011, and prior to January 2, 2013, during which manifestations of the Veteran's service-connected bilateral pes planus varied to such an extent that a rating less than or in excess of the 30 percent rating assigned herein would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given to the potential application of the various provisions of the Rating Schedule, whether or not they were raised by the Veteran, to determine if a rating in excess of the 30 percent assigned herein would be warranted under a different diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of claw feet (pes cavus), malunion or nonunion of the tarsal or metatarsal bones, loss of use of either foot, or other foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284.

As the preponderance of evidence is against disability rating in excess of the 30 percent assigned herein, beginning March 24, 2011, and prior to January 2, 2013, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 56.

Beginning January 2, 2013

At a January 2013 VA examination, the Veteran reported pain accentuated on use and manipulation, as well as characteristic calluses caused by his flat feet.  He indicated rigid supports reduced "some" pain, but did not completely reduce symptoms.  He reported he worked as a security manager, where he did office work but also was required to make rounds, which kept him on his feet during the day.  He also indicated that when he escorted people around, he could be on his feet for hours or the entire day, and that his feet would get "pretty painful."  There was no objective evidence of swelling on use.  Bilaterally, there was extreme tenderness of the plantar surface of both feet, decreased longitudinal arch height on weight-bearing, and objective evidence of marked bilateral pronation.  The Veteran reported that orthopedic shoes or appliances improved pronation.  The weight-bearing line fell over or medial to the great toes, bilaterally.  The examiner documented inward bowing of the Achilles tendon, bilaterally; there was no inward displacement and severe spasm of the Achilles tendon on manipulation.  Diagnostic testing did not reveal any evidence of degenerative or traumatic arthritis.  The examiner diagnosed moderate bilateral pes planus with associated plantar fasciitis.
There is no evidence of record that the Veteran sought any medical treatment for his bilateral pes planus during this time period.

Beginning January 2, 2013, the evidence demonstrates that the Veteran's bilateral pes planus with associated plantar fasciitis was pronounced, based on objective evidence of marked pronation and extreme tenderness of plantar surfaces of the feet, thus warranting a 50 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  This is the maximum schedular disability rating available under this diagnostic code.  The evidence of record shows no distinct time period beginning January 2, 2013, during which manifestations of the Veteran's service-connected bilateral pes planus varied to such an extent that a schedular rating less than the 50 percent would be warranted.  See Hart, 21 Vet. App. at 507.

Consideration has also been given to the potential application of the various provisions of the Rating Schedule, whether or not they were raised by the Veteran, to determine if a rating in excess of the 50 percent would be warranted under a different diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, this is the highest schedular rating allowable under any other potentially relevant diagnostic code relating to the feet.

The Board has considered whether a separate rating for the Veteran's plantar fasciitis is warranted.  The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the disorders is duplicative of, or overlapping with, the symptomatology of the other disorders.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the VA examiner in January 2013, found plantar fasciitis related to the Veteran's service-connected bilateral pes planus.  "Plantar fasciitis is defined as inflammation involving the plantar fascia especially in the area of its attachment to the calcaneus and causing pain under the heel in walking and running."  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).  Plantar fasciitis is inflammation of the sole of the foot, associated with eosinophilia, edema, and swelling.  Fenderson v. West, 12 Vet. App. 119, 122 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 609-10, 1300 (28th ed.1994)). Bilateral plantar foot pain is specifically noted in the rating criteria for Diagnostic Code 5276.  Again, swelling, inflammation, and tenderness of the plantar surfaces of the feet also are specifically noted as rating criteria under Diagnostic Code 5276.  Although separately diagnosed injures are ordinarily rated individually, "VA regulations caution against making multiple awards for the same physical impairment simply because the impairment could be labeled in different ways."  Amberman v. Shinseki, 570 F.3d 1377, 1379 (Fed. Cir. 2009) (finding that two defined diagnoses constitute the same disability if they have overlapping symptomatology).  It is the overall disability that is relevant, not the name of the causative disorder or disorders.  

Clear from the foregoing, it is the symptomatology that matters in determining whether separate ratings can be assigned, not the fact that there are separate diagnoses.  Here, the symptomatology of the Veteran's bilateral pes planus overlaps with the symptomatology of his bilateral plantar fasciitis.  That is, his symptomatology from the plantar fasciitis is not distinct and separate from his symptomatology from his pes planus.  As discussed, plantar fasciitis involves inflammation of the plantar surface of the foot causing pain when walking and running.  This is precisely the symptomatology contemplated under Diagnostic Code 5276.  As such, a separate rating is not warranted for the Veteran's plantar fasciitis for the period beginning January 2, 2013.

As the 50 percent disability rating is the highest schedular evaluation available under Diagnostic Code 5276, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 56.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected bilateral pes planus has been evaluated under the correct diagnostic code, which specifically contemplates the level of occupational and social impairment caused by bilateral pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Prior to March 24, 2011, the Veteran's bilateral pes planus was manifested by localized, aching pain and fatigue, which was elicited by physical activity and relieved by rest and corrective footwear.  Beginning March 24, 2011, and prior to January 2, 2013, the Veteran's bilateral pes planus was manifested by pain, swelling, stiffness, fatigability, weakness, and lack of endurance on the arches of the feet when standing or walking; bilateral inward bowing of the Achilles tendon; evidence of pain in the arches of the feet accentuated on use and manipulation; and abnormal weight bearing as evidenced by unusual shoe pattern.  Beginning January 2, 2013, the Veteran's bilateral pes planus with associated plantar fasciitis has been manifested by pain accentuated on use and manipulation; characteristic callosities; extreme tenderness of the plantar surface of both feet; decreased longitudinal arch height on weight-bearing; weight-bearing line over or medial to the great toes; inward bowing of the Achilles tendon; and objective evidence of marked pronation.  Evaluations in excess of those assigned herein are provided for certain manifestations of bilateral pes planus, but the medical evidence demonstrates that those manifestations are not present in this case.  The ratings assigned reasonably describe the Veteran's disability level and symptomatology, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Additional Considerations

The Board has also considered the Veteran's statements that his bilateral pes planus merits higher ratings, to include extraschedular consideration.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Competency of evidence differs from credibility.  The Veteran's statements are competent evidence about what he observes or experiences concerning his bilateral pes planus.  See Layno Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements are not, however, competent to identify a specific level of his disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence has been provided by the medical personnel who have examined him during his appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's bilateral pes planus is evaluated.  As such, the Board finds the medical evidence of record is the most probative evidence with regard to whether an increased rating is warranted in this case.  Furthermore, the evidence reflects the Veteran has not received any VA or private medical treatment for his bilateral pes planus whatsoever.  While he uses orthopedic shoe inserts, the evidence of record reflects he has never sought treatment from any medical provider for his foot disability, and the only medical evidence of record consists of the VA medical examinations ordered in connection with his disability claim.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral pes planus.  Therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A 10 percent disability rating for bilateral pes planus, prior to March 24, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 30 percent disability rating for bilateral pes planus, beginning March 24, 2011, and prior to January 2, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 50 percent for bilateral pes planus with associated plantar fasciitis on an extraschedular basis, beginning January 2, 2013, is denied.


REMAND

The Board finds that the issue of entitlement to service connection for a right shoulder disability must be remanded to afford the Veteran a new VA examination.  In July 2006, three months prior to separating from the military, the Veteran was afforded an examination with respect to his claimed right shoulder disability.  X-rays of the right shoulder were normal, and upon physical examination the examiner found no diagnosed disability at that time.

The Board notes that service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service treatment records document that the Veteran complained of right shoulder pain during service in March 2004 and April 2005 and that he received a diagnosis of a right shoulder impingement.  Throughout the appeal period, the Veteran has continued to allege that he has difficulties with his right shoulder and that he has sought treatment for it.  The Board notes that service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In light of the Veteran's in-service complaints of right shoulder pain, the Board finds it is within the realm of possibility that the Veteran has a current right shoulder disability which could potentially be related to service.  Considering the non-adversarial and pro-claimant VA claims adjudication system, the Board finds the Veteran must be afforded a new VA examination to determine if any right shoulder disability exists and, if so, whether it is related to his active duty service.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (finding that "[t]he [G]overnment's interest in veterans cases is not that it shall win, but rather that justice shall be done").

The Veteran has also reported that he attended physical therapy for his right shoulder twice while stationed at Fort Gordon.  Although the claims file contains what appears to be the Veteran's complete service treatment records, an April 2005 treatment note from Eisenhower Medical Center at Fort Gordon indicates the Veteran was referred to physical therapy for his right shoulder, yet there are no treatment records for physical therapy for his right shoulder in his claims file.  On remand, the RO must attempt to obtain any outstanding service treatment records, to include physical therapy records, for treatment for a right shoulder injury.

Additionally, although the Veteran has asserted he has received private medical treatment for his right shoulder, and despite numerous efforts from VA asking the Veteran to identify medical providers whom he has seen in an effort to obtain those records, the Veteran has not provided VA with any information to attempt to do so.  However, as the Veteran's claim requires an additional remand, the RO must once again contact the Veteran and request that he identify and provide authorizations to release information from any private medical providers who treated him for his claimed right shoulder disability.

The Veteran served during the Persian Gulf War Era.  See 38 C.F.R. § 3.2 (2014).  His Form DD-214 reflects that he served overseas for approximately one year and one month, yet his personnel file does not appear complete and does not contain any details regarding the location of his foreign service.  On remand, the RO must attempt to obtain a complete copy of his personnel records from his active duty service.  If, upon receipt of those records, it is determined that the Veteran served in the Southwest Asia theater of operations, he must be afforded a Gulf War Registry Examination to assess any impact that his overseas service may have had on his claimed right shoulder disability, particularly in light of the fact that joint and muscle pain are among the signs or symptoms of undiagnosed illness and medically unexplained chronic multisymptom illnesses.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(b) (2014).  The Veteran must also be afforded the proper statutory and regulatory notice of how to establish entitlement to service connection for a disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness.  See id.

Finally, the Veteran's Form DD-214 also reflects that he served a period of approximately seven months of inactive service prior to his period of active duty service beginning December 1997, however, his claims file does not contain any medical or personnel records from that period of service.  On remand, the RO must contact the Veteran to ascertain details regarding this period of service and then must attempt to obtain those records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for a right shoulder disability, to include all private medical treatment for his right shoulder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must attempt to obtain:

(a)  any outstanding active duty service medical records dated December 1997 to October 2006, to include physical therapy records from Fort Gordon for treatment for a right shoulder injury;

(b)  any outstanding personnel records from the Veteran's period of active duty service from December 1997 to October 2006; and

(c)  any outstanding inactive reserve or National Guard medical and personnel records, for a period of service prior to December 1997.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examination to determine whether any right shoulder disability found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

(a)  whether any currently or previously diagnosed right shoulder disability is related to the Veteran's active duty service, to include an in-service diagnosis of right shoulder impingement; and

(b)  whether any currently or previously diagnosed right shoulder disability is due to or aggravated by any service-connected disorder.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  If, and only if, the Veteran's personnel records reflect that he served overseas in the Southwest Asia Theater of operations, the RO must schedule the Veteran for a VA Gulf War Registry Examination by an examiner with the appropriate expertise.  The examiner must review the Veteran's claims file and all associated medical records and must specify in the examination report that these records were reviewed.  Any appropriate evaluations, studies, and testing deemed necessary must be conducted and any results must be included in the examination report.

If, and only if, the above-requested VA examination for the Veteran's claimed right shoulder disability does not reveal a diagnosed disability, the medical professional conducting the VA Gulf War Registry Examination must specifically address the Veteran's complaints of right shoulder joint and muscle pain.  The examiner must provide a description of all symptoms manifested by the Veteran's claimed right shoulder disability and must determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or chronic disability manifested by these symptoms.  The examiner must specifically state whether he or she is unable to attribute the Veteran's complaints to any known diagnostic entities.

Following the examination, the examining physician must indicate whether the Veteran's claimed right shoulder disability is due to an undiagnosed illness or a medically unexplained chronic multisystem illness.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


